
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 302
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2011
			Mr. Ryan of Wisconsin
			 (for himself and Mr. Israel) submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing support for the designation of
		  August 22, 2011, as Rose Brucia Stranger Safety Awareness Day, and for other
		  purposes.
	
	
		Whereas an estimated 800,000 children in the United States
			 are reported missing each year;
		Whereas more than 2,000 children in the United States are
			 reported missing each day;
		Whereas each year children of all ages are abducted by
			 family members and nonfamily members, run away or are thrown away, or become
			 lost or injured;
		Whereas although great progress has been made in recent
			 decades to better train law enforcement and make parents and children more
			 alert, thousands of abductions still occur each year;
		Whereas organizations like The Rose Brucia Educational
			 Foundation (Foundation) are working to reduce the number of child abductions in
			 the United States by educating and empowering young minds with the knowledge
			 necessary to avoid abduction;
		Whereas the Foundation was founded by Matthew J. Barbis
			 when his 11-year-old cousin, Carlie Brucia, was abducted and murdered in
			 Sarasota, Florida, in 2004;
		Whereas utilizing puppets and simple self-defense
			 awareness techniques, the Foundation provides elementary schools with content,
			 lesson plans, and curricula for its Stranger Safety Awareness Program free of
			 charge; and
		Whereas the Foundation is sponsoring August 22, 2011, as
			 Rose Brucia Stranger Safety Awareness Day: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the designation of Rose Brucia
			 Stranger Safety Awareness Day; and
			(2)pays tribute to
			 the accomplishments of The Rose Brucia Educational Foundation and its Stranger
			 Safety Awareness Program in educating children in order to reduce the number of
			 child abductions in the United States.
			
